Case: 16-10279   Document: 00513899592              Page: 1      Date Filed: 03/06/2017




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit
                                    No. 16-10279                                      FILED
                                                                                  March 6, 2017

UNITED STATES OF AMERICA,                                                        Lyle W. Cayce
                                                                                      Clerk
             Plaintiff - Appellee

v.

WILLIAM RANDOLPH TISDALE, JR.; HUBERT JONES, III; LENDELL
BEACHAM,

             Defendants - Appellants

                                    --------------------------------------
                                        consolidated with
                                                16-10495
                                    ---------------------------------------

UNITED STATES OF AMERICA,

             Plaintiff - Appellee

v.

JERMAINE FREDERICK FRAZIER,

              Defendant - Appellant




                Appeals from the United States District Court
                     for the Northern District of Texas
                   Nos. 3:09-CR-247-2 & 3:09-CR-247-10


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
       Case: 16-10279    Document: 00513899592         Page: 2    Date Filed: 03/06/2017



                              Nos. 16-10279 & 16-10495
PER CURIAM:*
        Jermaine Frederick Frazier, William Randolph Tisdale, Jr., Hubert
Jones, III, and Lendell Beacham (collectively, “Appellants”) appeal their
respective orders of restitution for the second time. We AFFIRM the orders of
restitution because the district court correctly interpreted and complied with
this court’s mandates.
        This court previously summarized the facts relevant to this appeal. See
United States v. Frazier, 577 F. App’x 271, 271–72 (5th Cir. 2014) (Frazier I)
(deciding Frazier’s first appeal); United States v. Beacham, 774 F.3d 267, 271–
72 (5th Cir. 2014) (deciding Tisdale, Jones, and Beacham’s first appeal).
Appellants participated in a mortgage fraud scheme involving multiple
fraudulent real estate transactions. Frazier I, 557 F. App’x at 272; Beacham,
774 F.3d at 271–72. Frazier pleaded guilty to conspiracy to commit wire fraud.
Frazier I, 557 F. App’x at 272. Tisdale, Jones, and Beacham were convicted by
a jury of various counts of conspiracy, bank fraud, and wire fraud. Beacham,
774 F.3d at 271–72. The district court sentenced Appellants to serve varying
terms of imprisonment and pay varying amounts of restitution. Frazier I, 557
F. App’x at 272; Beacham, 774 F.3d at 271–72.
        Frazier challenged only the order of restitution in his first appeal. See
Frazier I, 557 F. App’x at 272. This court determined that the district court
plainly erred in calculating restitution because it failed to consider whether
the mortgages were resold on the secondary market. Id. at 273. We vacated the
restitution order and remanded to the district court for resentencing. Id. at
275.



        *Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2
    Case: 16-10279    Document: 00513899592     Page: 3   Date Filed: 03/06/2017



                          Nos. 16-10279 & 16-10495
      In Tisdale, Jones, and Beacham’s first appeal, they challenged the
sufficiency of the evidence supporting their convictions and the sentences
imposed by the district court. Beacham, 774 F.3d at 272, 276, 278. This court
affirmed their convictions, but we held that “the district court abused its
discretion by using the original loan amounts to calculate restitution” for
lenders whose mortgages were resold on the secondary market. Id. at 279.
Because it was “unclear whether the district court weighed the restitution
awards” in determining Appellants’ terms of imprisonment or lack of penal
fines, we “vacate[d] the sentences in their entirety” and remanded “for
resentencing consistent with this opinion.” Id. at 279–80.
      On remand, the district court interpreted the scope of this court’s
mandates as limited to “the narrow issue of the mortgages that were sold on
the secondary market” and “the restitution amount calculated on these loans
that were purchased in the secondary market”; the district court did not
consider Appellants’ unrelated objections. The district court then excluded the
value of the mortgages sold on the secondary market from its restitution
calculations and imposed lower amounts of restitution. As to Tisdale, Jones,
and Beacham, the district court re-imposed the original terms of imprisonment
and supervised release, which they do not appeal.
      Appellants argue that the district court erred in interpreting this court’s
mandates and abused its discretion in imposing the orders of restitution. We
review de novo the district court’s interpretation of the scope of the remand
order. United States v. Lee, 358 F.3d 315, 320 (5th Cir. 2004). “To determine
whether the district court complied with the mandate rule, we must determine
the meaning of the . . . mandate.” United States v. Matthews, 312 F.3d 652, 658
(5th Cir. 2002). “This court has adopted a restrictive rule for interpreting the
scope of the mandate in the criminal resentencing context.” Id. (citing United
States v. Marmolejo, 139 F.3d 528 (5th Cir. 1998)). On remand, the district
                                       3
    Case: 16-10279    Document: 00513899592     Page: 4   Date Filed: 03/06/2017



                          Nos. 16-10279 & 16-10495
court “may consider only that which we direct-no more, no less.” United States
v. Pineiro, 470 F.3d 200, 205 (5th Cir. 2006) (citing Marmolejo, 139 F.3d at
530–31).
      This court focused its analysis in Frazier I exclusively on the district
court’s failure to exclude resold mortgages from the restitution amount. See
577 F. App’x at 273. We held that the district court plainly erred because it did
not “account for whether the mortgages were resold” or “for secondary
mortgage markets.” Id. In Beacham, this court vacated Appellants’ sentences
and remanded for resentencing for the same reason—because the district court
abused its discretion by including in its restitution calculations the original
loan amounts of mortgages resold on the secondary market. 774 F.3d at 279.
      The district court complied with the mandates on remand by excluding
the value of any resold mortgages from the orders of restitution. Given the
restricted scope of this court’s decisions in Frazier I and Beacham, the district
court correctly limited its consideration during resentencing to “the narrow
issue of the mortgages that were sold on the secondary market.”
      Because the district court properly interpreted and complied with our
mandates, we AFFIRM the orders of restitution.




                                       4